In re Simmons, Vincent A.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Avoyelles, 12th Judicial District Court, Div. “B”, No. 93-9849; to the Court of Appeal, Third Circuit, No. KW94-0078.
Writ Granted. This matter is hereby remanded to the trial court for a hearing in accordance with LSA-R.S. 44:35, so that the trial court may determine whether any of the documents the applicant has requested, but not received, are privileged. See Cormier v. Public Records Request of Di Giulio, 553 So.2d 806 (La.1989).
DENNIS, J., not on panel.